Citation Nr: 1343073	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  13-29 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss (previously claimed as mixed deafness left ear).


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

FINDINGS OF FACT

1.  A right ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss in the right ear was not exhibited within the first post service year.  
2.  The Veteran's left ear sensorineural hearing loss is shown to have existed prior to his period of active service and was not aggravated during this period of service.

CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated in service, and a sensorineural right ear hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  Left ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Here, prior to the initial rating decision in this matter, a letter dated December 2010 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The RO most recently provided the Veteran with an appropriate examination in August 2010.  The VA examination is adequate for deciding this claim.  Specifically, the examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report, and the Veteran has not challenged its adequacy or thoroughness, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  Accordingly, VA's duty to provide a VA examination is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.

II. Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with a sensorineural hearing loss, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service.  38 U.S.C.A. § 1154(b) (2012).  If combat is shown, VA shall grant service connection for any disease or injury alleged to have been incurred in or aggravated by service as long as there is satisfactory lay or other evidence of service incurrence or aggravation and the injury or disease is consistent with the circumstances, conditions, or hardships of service.  Id.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id.  The Federal Circuit has held that, while § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, it does considerably lighten the burden on the veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service.  Collette v. Brown, 82 F.3d 389, 392 (1996) (citations omitted).
A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 .

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

III. Facts

The Veteran contends that he has hearing loss in his right ear that was incurred in service, and that his left ear hearing loss was aggravated during service.  Specifically, he contends that he was exposed to loud noises from firing weapons and that he was not given ear protection.

Relevant medical evidence consists of the Veteran's STRs, VA treatment records, and an August 2010 VA examination and opinion. 

Turning to the STRs, a June 1967 audiogram performed at enlistment revealed the following puretone thresholds, in decibels (The Board notes that service department audiometric examinations prior to November 1, 1967, are assumed to be American Standards Association (ASA) units and have been converted to International Standards Organization (ISO) units for proper comparison.):





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
/
5
LEFT
15
40
60
/
45

The examiner noted high frequency hearing loss in the left ear, which began in 1954. 

An October 1968 audiogram revealed the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
5
45
60
80
65

The Veteran's separation examination, conducted in April 1969, revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
/
0
LEFT
15
35
50
/
35

A May 1969 note provided a diagnosis of deafness and severe sensorineural hearing loss in the left ear.  Post-service, the Veteran received another VA audiology examination in January 1970.  Puretone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
/
5
LEFT
15
50
65
/
70

The examiner diagnosed the Veteran with mixed deafness left ear. 

The Veteran received a second VA audiology examination in March 1970.  Puretone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
/
5
LEFT
10
45
55
/
65

Speech discrimination was 84% for the left ear and 100% for the right ear.

There are no additional treatment records until July 2009, when the Veteran presented at the VA Medical Center (VAMC) with complaints of a sudden onset of hearing loss in the right ear.  The Veteran reported a left ear hearing loss that began in childhood.  He also reported that he was exposed to gunfire noise in the military and did not wear hearing protection.  He denied occupational or recreational noise exposure.  An audiology examination revealed the following puretone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
60
45
LEFT
15
25
80
100
105

The examiner diagnosed a moderate sensorineural hearing loss in the right ear, and a severe to profound sensorineural hearing loss in the left ear.

The Veteran returned to the VAMC in September 2009.  The Veteran stated that he thought his right ear hearing had returned to normal.  Upon examination of the right ear, puretone thresholds were normal, at 15, 20, 15, 25, and 15 decibels at the 500, 1000, 2000, 3000, and 4000 Hz levels.  Speech discrimination was also normal at 96%.

The Veteran returned to the VAMC again in December 2009.  He stated that he continued to do well, and sometimes had clogging of the ears.  The examiner's impression was that the sudden hearing loss of the right ear had resolved.  

In August 2010, the Veteran received a VAMC audiology evaluation.  Puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
10
LEFT
35
80
105
110+
110+

The Veteran also received a VA examination in August 2010.  Upon review of the Veteran's claims file, the examiner noted that the audiograms performed at enlistment and separation were similar.  She noted that audiograms performed in August 1967, October 1968, January 1970, and March 1970 all revealed a greater left ear hearing loss than at enlistment and separation.  She found that such exams were more likely accurate because they were complete evaluations, which included bone conduction and speech testing.  Further, she determined there was no significant change in hearing sensitivity between 1967 and 1970.

The Veteran reported that hearing loss began at age 10.  He reported noise exposure in the military, and denied occupational or recreational noise exposure.  He also denied a family history of hearing loss.  His chief complaint was of hearing loss in the left ear, but he stated that hearing in both ears decreased from service. 
Upon examination, puretone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
10
LEFT
35
80
105
105
105


Speech recognition scores were less than 70% for the left ear and 94% for the right ear.  The examiner diagnosed normal hearing in the right ear and mild to profound sensorineural hearing loss in the left ear.  The examiner opined that mixed hearing loss in the left ear is not caused by or a result of military noise exposure.  The examiner stated that the Veteran does not have mixed hearing loss; rather, he had a sensorineural hearing loss in his left ear when he entered the military and it was unchanged during his military service.  The examiner also opined that right ear hearing loss is not caused by or a result of military noise exposure.  The examiner reasoned that the Veteran had normal sensitivity in the right ear during and after military service, and currently has normal hearing sensitivity.

IV. Analysis

Having carefully considered the medical and lay evidence of record, the Board finds that service connection for hearing loss is not warranted.  The Board notes that the Veteran does not contend, and the evidence does not reflect, that he was involved in combat; thus the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Right ear hearing loss

The Veteran does not have a current right ear hearing loss for VA compensation purposes.  The Board notes that the Veteran did have a brief hearing loss in July 2009.  However, the Veteran conceded its sudden onset, and the Veteran and VA medical examiners confirmed that the hearing loss had resolved and returned to normal by September 2009.  There is no suggestion in the record that this hearing loss was due to an incident in service, including acoustic trauma.  Its sudden onset and relatively quick resolution suggests an acute malady that resolved.  The August 2010 VA examiner specifically indicated that it had no relationship to service.  

In the absence of proof of a current disability, there is no valid claim of service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a preponderance of the evidence is against the claim for service connection for a disability manifested by hearing loss in the right ear. 
Left ear hearing loss

It is undisputed that the Veteran has a current left ear hearing loss and had in-service noise exposure.  However, the Veteran's left ear hearing loss existed prior to service, and there is no showing that the hearing loss worsened during service.  After converting the June 1967 audiology examination results into ISO units, the Veteran's puretone thresholds at enlistment and separation are remarkably similar.  The October 1968 audiogram reflects a spike in hearing loss during service, but this was not permanent and did not continue until service discharge.  The August 2010 VA examiner reviewed the service treatment records and post service findings and concluded that the left ear hearing loss did not undergo an increase in severity in service.  As there is no worsening of hearing loss, aggravation of preexisting right ear hearing loss is neither presumed nor established.

The Board has considered the Veteran's claims that his hearing loss is due to acoustic trauma in service.  The Veteran is not shown to have the medical expertise to make this conclusion.  The VA audiologist considered the Veteran's inservice acoustic trauma together with other factors and concluded that hearing loss was not due to or aggravated by service.  The medical opinion outweighs the Veteran's opinion as the audiologist is trained and has experience in the etiology of hearing loss.  

To the extent the Veteran is claiming that hearing difficulty had its onset or increased in severity in service and continued since that time, he is competent to do so.  However, the opinion by the VA audiologist that hearing loss did not undergo a permanent increase in severity in service followed a review of and is supported by the overall clinical record.  The opinion that hearing loss in the right ear did not have its onset in service is also supported by the record and the Veteran himself noted its sudden onset when receiving treatment in 2009.  A clear preponderance of the evidence accordingly is against service connection for hearing loss under all applicable theories of entitlement.  Therefore, the benefit of the doubt rule is inapplicable and the Veteran is denied this benefit for both ears.



ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


